OdliN, Judge,
delivered the following opinion:
The bill in this case was originally filed against Ramon Aboy,- Jr., in his capacity as treasurer of Porto Rico. Later Mr. Aboy resigned and J. W. Bonner was appointed treasurer of Porto Rico, and as the present real actual defendant.
The question involves the validity of certain taxes claimed by the people of Porto Rico against the Porto Rico Mercantile Company, which taxes the Porto Rico Mercantile Company claim are illegal and unconstitutional and, therefore, they sought a preliminary injunction from this court. These taxes are in the nature of income taxes, and it appears that the Porto Rico Mercantile Company is a corporation doing business in Porto Rico and engaged in large and important transactions involving the handling of molasses. Much of this molasses is produced in the Dominican Republic, brought to Porto Rico and stored in tanks, and then ultimately sold in New York or Boston. A portion of the molasses is produced here in Porto Rico.
The case has been ably argued by counsel for the respective parties, and the court has reached the conclusion that the complainant is entitled to an injunction with respect to all profits arising on molasses which was produced in the Dominican *265Kepublic and simply stored in Porto Pico, bnt is not entitled to any exemption to income taxation for molasses produced in Porto Rico.
If tbe parties can agree upon the proportion of the respective molasses in question, and upon the amount of taxes which should be paid, in conformity with this opinion, a decree will be entered fixing the amount. If the parties cannot agree, the court will appoint a special master to receive such evidence as the parties may desire to offer, because the court will be constantly occupied with jury matters for the next ninety days and it will be impossible for the court to hear the caso personally.
To this order and opinion counsel for the complainant and counsel for defendants both except.
Done and Ordered in open court, at San Juan, Porto Rico, this 4th day of January, 1924.